WALTER M. ELSWICK, Judge.
On February 28, 1942, a state road truck driven by a state road commission employee skidded and collided with claimant’s car near the Junior Pocahontas Coal Corporation property in McDowell county, West Virginia. The glass was broken in the left door of claimant’s car. Claimant’s car was a 1939 Chevrolet sedan owned and driven by claimant. It appears from the record that the driver of the state road truck was at fault and that the costs of replacing the glass amounted to the sum of $7.95.
The claim was referred to the court by the state road commission, with recommendation for the payment of seven dollars and ninety-five cents ($7.95) to claimant, which recommendation is supported by the approval of the attorney general.
We are of the opinion from the statements submitted that the claim is one that should be paid in the amount submitted and an order will be entered with recommendations accordingly.